DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 8, 2022.   Claims 1-16, 19 and 20 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 is objected to because the following elements lack proper antecedent basis in the claim:  
line 16: “the boarding call”
line 22: “the priority level”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the elevator controller determines whether the destination floor belongs to a first serving sector, then”.  However it is unclear whether the limitations referencing the first serving sector are necessarily required by the claim in a situation where the destination floor does not belong to the first serving sector.  For examining purposes, this limitation is interpreted as stating “the elevator controller determines that the destination floor belongs to a first serving sector, then”.  
This claim further includes the limitation “the elevator controller determines whether there is another boarding call for the first serving sector, when there is no further boarding call for said first serving sector, the elevator controller sets”.  However it is unclear whether the limitations which follow are necessarily required by the claim in a situation when there is a further boarding call for the first serving sector.  It is further unclear if the claim allows a further boarding call for the first serving sector prior to there being no further boarding calls for the first serving sector.  For examining purposes, this limitation is interpreted as stating “the elevator controller determines that there is no further boarding call for said first serving sector, and the elevator controller sets”.  
Additionally, this claim includes the limitation “elevator controller determines if another, second serving sector with a priority level that precedes the first serving sector has a boarding call”.  However it is unclear whether applicants intend the priority level of the second serving sector to precede the priority level of the first serving sector, or whether the second serving sector precedes the first serving sector in an elevator operation direction.  It is also unclear how a serving sector could have a priority level preceding a priority level 1, as this appears to be the highest priority level.  It is further unclear why a change in priority level is necessary upon determining that a priority level exists which precedes the priority level for the first serving sector, since the determining of a preceding priority level takes place after the first serving sector is assigned a priority level 1.  For examining purposes, this limitation is interpreted as stating “elevator controller determines if another, second serving sector having a priority level already has a boarding call”.
Claims 2-16, 19 and 20 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suihkonen et al. (US 8,205,722 B2) in view of Witczak et al. (US 10,196,233 B2), further in view of Goto et al. (US 5,092,430) and Hattori et al. (US 5,831,226).
Claim 1: Suihkonen et al. discloses an elevator control method for an elevator system, comprising elevator cars movable in an elevator shaft of a building (column 7 lines 54-55).  A recording means continuously records usage data (travel events) over a predetermined period of time for each of the elevator cars and forwards the elevator cars usage data to an elevator controller for creating car-logbook-data (statistical information about travel events) based on the received cars usage data and storing the car-logbook-data into a memory (column 7 lines 59-65).  Separate serving sectors (floor zones) are established and the elevator cars are divided into the separate serving sectors based on an evaluation-analysis of the car-logbook-data (column 7 lines 48-65).  After a boarding call has been entered for a destination floor, the elevator controller determines that the destination floor belongs to a first serving sector (column 3 line 67 through column 4 line 3).  This reference fails to disclose the elevator cars to be divided into the serving sectors further based on a type of occupancy of the floors of the building, where the type of occupancy of the floors corresponds to a type of usage of the floors, and the serving sectors to be automatically adjusted based on a change of the occupancy of the building.  This reference further fails to disclose the serving sectors to be automatically adjusted further based on a probability of occurrence of a boarding call. This reference further fails to disclose the elevator controller to determine that there is no further boarding call for said first serving sector, and the elevator controller to set a priority level of the first serving sector to 1, then the elevator controller to determine if another, second serving sector having a priority level already has a boarding call, wherein when the second serving sector already has had a destination floor boarding call, the elevator controller sets the priority level of the second serving sector to 1, and sets the priority level of the first serving sector to 2, and when the second serving sector has no call, the elevator controller maintains the priority level of the first serving sector at 1.
However Witczak et al. teaches an elevator control method for an elevator system, where elevator cars are divided into serving sectors based on a type of occupancy (separate entities) of floors of a building, where the type of occupancy of the floors corresponds to a type of usage of the floors (column 5 lines 55-67). The serving sectors are dynamically adjusted at a control system (82) based on a change of the occupancy of the building (column 6 lines 12-24).  Therefore the serving sectors are automatically adjusted.
Given the teachings of Witczak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control method disclosed in Suihkonen et al. with providing the elevator cars to be divided into the serving sectors further based on a type of occupancy of the floors of the building, where the type of occupancy of the floors corresponds to a type of usage of the floors, and the serving sectors to be automatically adjusted based on a change of the occupancy of the building.  Doing so would provide “simplified traffic management and dispatching efficiency” having reduced “travel time within the elevator system” as taught in Witczak et al. (column 8 lines 25-30).  These references fail to disclose the serving sectors to be automatically adjusted further based on a probability of occurrence of a boarding call.  These references further fail to disclose the elevator controller to determine that there is no further boarding call for said first serving sector, and the elevator controller to set a priority level of the first serving sector to 1, then the elevator controller to determine if another, second serving sector having a priority level already has a boarding call, wherein when the second serving sector already has had a destination floor boarding call, the elevator controller sets the priority level of the second serving sector to 1, and sets the priority level of the first serving sector to 2, and when the second serving sector has no call, the elevator controller maintains the priority level of the first serving sector at 1.
However Goto et al. teaches an elevator control method for an elevator system, where a service floors corresponding to a specific service is automatically adjusted based on a time of day and day of the week (column 3 line 51 through column 4 line 8).  Therefore a serving sector is automatically adjusted based on a probability of occurrence of a boarding call.
Given the teachings of Goto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control method disclosed in Suihkonen et al. modified by Witczak et al. with providing the serving sectors to be automatically adjusted further based on a probability of occurrence of a boarding call.  Doing so would allow a “period of non-use of [a] common elevator [to] be reduced, and the operation efficiency of the elevator be [further] increased” as taught in Goto et al. (column 1 lines 21-24).  These references fail to disclose the elevator controller to determine that there is no further boarding call for said first serving sector, and the elevator controller to set a priority level of the first serving sector to 1, then the elevator controller to determine if another, second serving sector having a priority level already has a boarding call, wherein when the second serving sector already has had a destination floor boarding call, the elevator controller sets the priority level of the second serving sector to 1, and sets the priority level of the first serving sector to 2, and when the second serving sector has no call, the elevator controller maintains the priority level of the first serving sector at 1.
However Hattori et al. teaches an elevator control method for an elevator system, where an elevator controller determines that there is no further boarding call for a first serving sector (α), and the elevator controller sets a priority level of the first serving sector to 1, then the elevator controller determines if another, second serving sector (β) having a priority level already has a boarding call, wherein when the second serving sector already has had a destination floor boarding call, the elevator controller sets the priority level of the second serving sector to 1, and sets the priority level of the first serving sector to 2, and when the second serving sector has no call, the elevator controller maintains the priority level of the first serving sector at 1 (column 3 lines 7-16).
Given the teachings of Hattori et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control method disclosed in Suihkonen et al. modified by Witczak et al. and Goto et al. with providing the elevator controller to determine that there is no further boarding call for said first serving sector, and the elevator controller to set a priority level of the first serving sector to 1, then the elevator controller to determine if another, second serving sector having a priority level already has a boarding call, wherein when the second serving sector already has had a destination floor boarding call, the elevator controller sets the priority level of the second serving sector to 1, and sets the priority level of the first serving sector to 2, and when the second serving sector has no call, the elevator controller maintains the priority level of the first serving sector at 1.  Doing so would allow “the sector service order [to] become the order in which the destination floor boarding calls occur” as taught in Hattori et al. (column 3 lines 16-19).
Claim 2: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al.  discloses an elevator control method as stated above, where the recording means is disclosed in Suihkonen et al. to record elevator cars usage data comprising parameters of usage by users within a building (column 7 lines 59-62) such as tenants of residences of the building, as shown in Witczak et al. (column 5 lines 55-56).  
Claim 3: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al.  discloses an elevator control method as stated above, where the recording means is disclosed in Suihkonen et al. to record usage data for the elevator cars including destination floor (destination call information) (column 5 line 59 through column 6 line 4).
Claim 4: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method where a serving sector is allocated in dependence of a probability of occurrence of a boarding call, as stated above.  The evaluation-analysis of the car-logbook-data is disclosed in Suihkonen et al. to combine parameters recorded by the recording means for allocating the serving sector (column 7 lines 59-65).
Claims 5, 11 and 12: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the elevator controller is disclosed in Suihkonen et al. to allocate each elevator car for serving users at a minimum of time (column 3 lines 41-42), where the users are tenants of residences, as shown in Witczak et al. (column 5 lines 55-56).  
Claims 6, 14 and 15: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the elevator system is disclosed in Suihkonen et al. to comprise two groups of cars (elevator groups A, B), each group comprises a plurality of cars (A1, A2) (column 7 lines 33-39).
Claim 7: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the recording means is disclosed in Suihkonen et al. to record usage data for the elevator cars including destination floor (destination call information) (column 5 line 59 through column 6 line 4).
Claims 8: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the evaluation-analysis of the car-logbook-data is disclosed in Suihkonen et al. to combine parameters recorded by the recording means and divides the elevator cars into the separate serving sectors based on a forecast, and therefore probability of occurrence, of a boarding call (column 7 lines 59-65).
Claim 9: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the evaluation-analysis of the car-logbook-data is disclosed in Suihkonen et al. to combine parameters recorded by the recording means and divides the elevator cars into the separate serving sectors based on a forecast, and therefore probability of occurrence, of a boarding call (column 7 lines 59-65).
Claim 10: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method where users of the elevator are tenants, as stated above.  The elevator controller is disclosed in Suihkonen et al. to allocate each car for serving users at a minimum of time (column 3 lines 41-42).  
Claims 13 and 16: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the elevator system is disclosed in Suihkonen et al. to comprise two groups of cars (elevator groups A, B), each group comprises a plurality of cars (A1, A2) (column 7 lines 33-39).
Claim 19: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where each elevator group is disclosed in Suihkonen et al. to include a recording means to continuously record usage data for the elevator cars in each elevator group (column 7 lines 58-62).  These references fail to disclose the continuously recording usage data for each of the elevator cars to be performed by a respective recording means and each recording means to be dedicated to a respective one of the elevator cars.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the continuously recording usage data for each of the elevator cars to be performed by a respective recording means and each recording means to be dedicated to a respective one of the elevator cars since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow updated information regarding any elevator that may be out of service, as taught in Suihkonen et al. (column 7 lines 51-53).
Claim 20: Suihkonen et al. modified by Witczak et al., Goto et al. and Hattori et al. discloses an elevator control method as stated above, where the recording means is disclosed in Suihkonen et al. to be among a plurality of recording means, where each elevator group includes one of the plurality of recording means and the continuously recording of the usage data over the predetermined period of time is performed by the plurality of recording means (column 7 lines 58-62). These references fail to disclose each elevator car to include one of the plurality of recording means.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each elevator car to include one of the plurality of recording means, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow updated information regarding any elevator that may be out of service, as taught in Suihkonen et al. (column 7 lines 51-53).

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             October 4, 2022